                                                                                          FILED
                                                                                 2019 Oct-30 AM 09:37
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

DARREL McTERRY,                              ]
                                             ]
      Plaintiff,                             ]
                                             ]
v.                                           ]            2:19-cv-01402-ACA
                                             ]
UNITED STATES OF AMERICA,                    ]
                                             ]
      Defendant.                             ]

                          MEMORANDUM OPINION

      Before the court is Defendant United States’ unopposed motion to dismiss or

in the alternative for summary judgment (doc. 3), which the court construes as a

motion for relief from the judgment, under Federal Rule of Civil Procedure 60(b)(4),

and a motion to dismiss the complaint for lack of subject matter jurisdiction, under

Federal Rule of Civil Procedure 12(b)(1). For the reasons set out below, the court

WILL GRANT the Rule 60(b)(4) motion for relief from the judgment, WILL

GRANT the Rule 12(b)(1) motion to dismiss the complaint, and WILL DISMISS

this case WITHOUT PREJUDICE for lack of subject matter jurisdiction.

      On May 22, 2018, Plaintiff Darrel McTerry filed suit in the Small Claims

Court of Jefferson County, Alabama, naming Dr. Nirmala Jetty, an employee of the

Department of Veterans Affairs, and seeking $3,000 for “defamation and libel due

to false official statement written in plaintiff’s record.” (Doc. 1 at 6, 8). In July
2019, after Dr. Jetty failed to appear in the case, the District Court of Jefferson

County entered a default judgment against her in the amount of $1,000.1 (Id. at 37).

In August 2019, the government removed the case to federal court, moved to

substitute itself for Dr. Jetty, and filed this motion to dismiss or in the alternative for

summary judgment. (Docs. 1, 2, 3). Based on the Attorney General’s certification

that this action was brought against Dr. Jetty for actions she took within the scope

of her office or employment, the court granted the motion to substitute. See 28

U.S.C. § 2679(d)(1); (Docs. 2, 4). The court also ordered briefing on the motion to

dismiss, but Mr. McTerry has not filed a response. (Docs. 4, 5).

        At this stage, the court must accept as true the factual allegations in the

complaint and construe them in the light most favorable to the plaintiff. Butler v.

Sheriff of Palm Beach Cty., 685 F.3d 1261, 1265 (11th Cir. 2012). The entirety of

Mr. McTerry’s factual allegations are that Dr. Jetty engaged in defamation and libel

by making a reckless and “false official statement . . . in plaintiff’s record.” (Doc. 1

at 6, 8).




        1
          Despite the unusual procedural posture of the case, the fact that a judgment has already been
entered against Dr. Jetty does not prevent this court from ruling on the government’s current motion to
dismiss for lack of subject matter jurisdiction. “Objections to subject-matter jurisdiction . . . may be raised
at any time. Thus, a party, after losing at trial, may move to dismiss the case because the trial court lacked
subject-matter jurisdiction.” Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434–35 (2011); see
also Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction,
the court must dismiss the action.”).
                                                      2
       “When a case is removed the federal court takes it as though everything done

in the state court had in fact been done in the federal court.” Savell v. S. Ry. Co., 93

F.2d 377, 379 (5th Cir. 1937). 2 Under Federal Rule of Civil Procedure 60(b)(4),

“the court may relieve a party or its legal representative from a final judgment . . .

[because] the judgment is void.” A judgment is void “if the court that rendered it

lacked jurisdiction of the subject matter.” Burke v. Smith, 252 F.3d 1260, 1263 (11th

Cir. 2001) (quotation marks omitted).

       “It is well settled that the United States, as a sovereign entity, is immune from

suit unless it consents to be sued.” Zelaya v. United States, 781 F.3d 1315, 1321

(11th Cir. 2015). The Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 1346, waives

sovereign immunity from state law tort claims, subject to certain exceptions. 28

U.S.C. § 1346(b)(1); Zelaya v. United States, 781 F.3d 1315, 1321–22 (11th Cir.

2015). One exception is “[a]ny claim arising out of . . . libel [or] slander.” 28 U.S.C.

§ 2680(h). The Eleventh Circuit has held that “a cause of action which is distinct

from one of those excepted under § 2680(h) will nevertheless be deemed to ‘arise

out of’ an excepted cause of action when the underlying governmental conduct

which constitutes an excepted cause of action is ‘essential’ to plaintiff’s claim.”

Metz v. United States, 788 F.2d 1528, 1534 (11th Cir. 1986). Thus, Mr. McTerry’s


       2
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), the
Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit handed
down before October 1, 1981.
                                              3
claims for defamation and libel are excepted from the FTCA’s waiver of sovereign

immunity.

      Because the United States has not consented to be sued for claims for

defamation and libel, sovereign immunity protects the government from this lawsuit.

Accordingly, the court that entered the default judgment lacked subject matter to do

so, and this court must vacate the default judgment as void. See Fed. R. Civ. P.

60(b)(4). For the same reason, the court must dismiss the complaint for lack of

subject matter jurisdiction. See Fed. R. Civ. P. 12(b)(1). The court WILL GRANT

the Rule 60(b)(4) motion for relief from the default judgment, WILL GRANT the

Rule 12(b)(1) motion to dismiss the complaint, and WILL DISMISS this case

WITHOUT PREJUDICE for lack of subject matter jurisdiction.

      The court will enter a separate order consistent with this opinion.

      DONE and ORDERED this October 30, 2019.




                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                         4
